240 S.W.3d 734 (2007)
STATE of Missouri, Respondent,
v.
Eugene L. COODY, Appellant.
No. WD 66962.
Missouri Court of Appeals, Western District.
October 23, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Rebecca L. Kurz, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before: LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Eugene Coody appeals from his conviction for first-degree robbery. He contends the trial court abused its discretion in: (1) admitting hearsay evidence of cell phone records; and (2) refusing to grant a mistrial when a police officer gave testimony that violated Coody's constitutional right to remain silent. Upon review of the briefs and the record, we find no abuse of discretion and affirm the judgment of conviction. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).